Name: Commission Regulation (EEC) No 2111/93 of 30 July 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7. 93 Official Journal of the European Communities No L 191 /27 COMMISSION REGULATION (EEC) No 2111/93 of 30 July 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, increased by the fixed component, is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1993 on the common organization of the market in cereals ('), and in particular Article 1 1 (3) thereof, Whereas, in order that account may be taken of the inte ­ rests of the African , Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States (7), extended by Regulation (EEC) No 444/92 (8) ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1 544/93 (3), and in particular Article 1 2 (4) thereof, Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (9), as amended by Regulation (EEC) No 3714/92 (10), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African , Caribbean and Pacific (ACP) States ; Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 1 1 ( 1 ) (A) of Regulation (EEC) No 1766/92 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Commission Regulation (EEC) No 1620/93 of 25 June 1993 on the import and export system for products processed from cereals and rice (4), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (u ) no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (u), as last amended by Regulation (EEC) No 1028/93 (13), reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00 , within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals (5), as last amended by Regulation (EEC) No 1740/78 (6), provides that the levy thus determined, (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (*) OJ No L 166, 25 . 6. 1976, p. 1 . O OJ No L 154, 25. 6 . 1993, p. 5. (4) OJ No L 155, 26 . 6 . 1993, p. 29 . 0 OJ No L 168 , 25 . 6 . 1974, p. 7 . 6 OJ No L 202, 26 . 7 . 1978 , p. 8 . 0 OJ No L 84, 30 . 3 . 1990, p . 85 . (8) OJ No L 52, 27. 2 . 1992, p . 7 . 0 OJ No L 356, 24. 12. 1991 , p . 1 . H OJ No L 378, 23. 12. 1992, p. 23. (") OJ No L 263, 19 . 9 . 1991 , p . 1 . ( u) OJ No L 370, 31 . 12. 1990, p . 121 . H OJ No L 108 , 1 . 5 . 1993, p . 1 . No L 191 /28 Official Journal of the European Communities 31 . 7 . 93 Whereas Council Regulations (EEC) No 518/92 ('), (EEC) No 519/92 (2) and (EEC) No 520/92 (3) of 27 February 1992 on certain procedures for applying the Interim Agreements on trade and trade-related matters between the European Economic Community and the European Coal and Steel Community, of the one part, and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic respectively, of the other part, introduce arrangements for reducing import levies on certain products ; whereas Commission Regula ­ tion (EEC) No 585/92 (4), as amended by Regulation (EEC) No 955/92 (5), lays down detailed rules for applying the arrangements provided for in these agreements as regards cereals ; products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (10) are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States ' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (u ), HAS ADOPTED THIS REGULATION : Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries (6), as last amended by Regulation (EEC) No 3909/92 (7), lay down the terms on which the import levy is limited to 6 % ad valorem : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 1766/92 and in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 shall be as set out in the Annex hereto. Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (8), as amended by Regulation (EEC) No 222/88 (9), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 170230 99 and 1702 40 90 by Regulation (EEC) No 1766/92 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to Article 2 This Regulation shall enter into force on 1 August 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1993 . For the Commission Rene STEICHEN Member of the Commission ') OJ No L 56, 29. 2. 1992, p. 3 . 2) OJ No L 56, 29 . 2 . 1992, p. 6 . 3 ) OJ No L 56, 29 . 2 . 1992, p. 9 . j OJ No L 62, 7 . 3 . 1992, p. 40. 5) OJ No L 102, 16 . 4 . 1992, p. 26 . 6) OJ No L 43, 13 . 2. 1987, p. 9 . ^ OJ No L 394, 31 . 12 . 1992, p. 23 . 8) OJ No L 281 , 1 . 11 . 1975, p. 20 . 9) OJ No L 28 , 1 . 2. 1988 , p. 1 . ( 1U) OJ No L 387, 31 . 12. 1992, p . 1 . (") OJ No L 108 , 1 . 5 . 1993, p . 106 . 31 . 7 . 93 Official Journal of the European Communities No L 191 /29 ANNEX to the Commission Regulation of 30 July 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) CN code Import levies (s) ACP Third countries (other than ACP) CN code Import levies (*) ACP Third countries (other than ACP) 0714 10 10 (') 122,33 128,98 0714 10 91 125,96 (')(7) 125,96 0714 10 99 124,15 128,98 0714 90 11 125,96 00 125,96 0714 90 19 124,15 0 128,98 110220 10 239,00 245,04 1102 20 90 135,44 138,46 1102 30 00 174,16 177,18 110290 10 226,73 232,77 1102 90 30 143,52 149,56 1102 90 90 144,73 147,75 1103 1200 143,52 149,56 1103 13 10 239,00 245,04 1103 1390 135,44 138,46 1103 1400 174,16 177,18 1103 19 10 245,29 251,33 1103 1930 226,73 232,77 1103 1990 144,73 147,75 1103 21 00 238,10 244,14 1103 29 10 245,29 251,33 1103 29 20 226,73 232,77 1103 29 30 143,52 149,56 1103 29 40 239,00 245,04 1103 29 50 174,16 177,18 1103 29 90 144,73 147,75 1104 11 10 128,48 131,50 1104 11 90 251,92 257,96 1104 12 10 81,33 84,35 1104 1290 159,47 165,51 1104 19 10 238,10 244,14 1104 1930 245,29 251,33 1104 19 50 239,00 245,04 1104 19 91 295,74 301,78 1104 1999 255,40 261,44 1104 21 10 201,54 204,56 110421 30 201,54 204,56 110421 50 314,90 320,94 1104 21 90 128,48 131,50 1104 22 10 10 0 81,33 84,35 11 04 22 10 90 0 143,52 146,54 1104 22 30 1 143,52 146,54 1104 22 50 127,58 130,60 1104 22 90 81,33 84,35 110423 10 212,45 215,47 1104 23 30 212,45 215,47 1104 23 90 135,44 138,46 110429 11 175,93 178,95 1104 29 15 181,24 184,26 110429 19 227,02 230,04 1104 29 31 211,65 214,67 1104 29 35 218,03 221,05 1104 29 39 227,02 230,04 11042991 134,93 137,95 1104 29 95 139,00 142,02 1104 29 99 144,73 147,75 110430 10 99,21 105,25 1104 30 90 99,59 105,63 110620 10 122,330 128,98 1106 20 90 210,15 0 234,33 1108 11 00 291,02 311,57 1108 1200 213,78 234,33 1108 1300 213,78 234,330 1108 1400 106,89 234,33 1108 19 10 249,74 280,57 1108 1990 106,890 234,33 1109 00 00 529,12 710,46 1702 30 51 278,84 375,56 1702 30 59 213,78 280,27 1702 30 91 278,84 375,56 1702 30 99 213,78 280,27 1702 40 90 213,78 280,27 1702 90 50 213,78 280,27 1702 90 75 292,12 388,84 1702 90 79 203,15 269,64 2106 90 55 213,78 280,27 2302 10 10 54,74 60,74 2302 10 90 117,31 123,31 2302 20 10 54,74 60,74 2302 20 90 117,31 123,31 2302 30 10 54,74 0 60,74 2302 30 90 117,31 0 123,31 2302 40 10 54,74 60,74 2302 40 90 117,31 123,31 2303 10 11 265,56 446,90 No L 191 /30 Official Journal of the European Communities 31 . 7 . 93 (') 6 % ad valorem, subject to certain conditions . (2) In accordance with Council Regulation (EEC) No 1180/77 this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (  ') In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20 ,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats . (') Taric code : CN code 1 1 04 22 10, other than 'clipped oats'. (6) Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes . 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African , Caribbean and Pacific States . ( 8) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (*) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African , Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion . ("') Products falling within this code, imported from Poland, the Czech and Slovak Federal Republic or Hungary under the Interim Agreements concluded between those countries and the Community, and in respect of which EUR.l certificates issued in accordance with Regulation (EEC) No 585/92 have been presented, are subject to the levies set out in the Annex to that Regulation .